Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 06/25/2021. Claims 1-2, 6, 11-12, 15-16 and 19-20 are currently pending. Claims 3-5, 7-10, 13-14 and 17-18 have been withdrawn from further consideration.

DETAILED ACTION
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, the recitation “directly on the second surface…” is almost the same as the limitation “a plurality of conductive patterns directly in contact with the second surface of the semiconductor substrate to form Schottky barrier between the plurality of conductive patterns and the second surface of the semiconductor substrate” of claim 1. It appears claim 6 needs to be canceled or further modified.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 11-12, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa (Pub. No. US 2014/0146207 A1) in view of Yokogawa (Pub. No. US 2010/0176280 A1), herein Yokogawa-6280.
	Regarding claim 1, Yokogawa discloses an image sensor comprising: a semiconductor substrate including a plurality of pixel regions 
	Yokogawa does not specifically show a plurality of conductive patterns directly in contact with the second surface of the semiconductor substrate to form Schottky barrier between the plurality of conductive patterns and the second surface of the semiconductor substrate.
	However, in the same field of endeavor, Yokogawa-6280 shows an image sensor comprising: a plurality of conductive patterns 41L directly in contact with the second surface of the semiconductor substrate 22 to form Schottky barrier between the plurality of conductive patterns and the second surface of the semiconductor substrate (Yokogawa-6280: Figs. 3-16 and paragraphs [0068]-[0078], [0082]-[0090]) which permits a technique of selectively extracting only an electromagnetic component at a specified wavelength to be realized by a chemically stable, low-cost, lower-profile structure (Yokogawa-6280: paragraph [0002]).

	Regarding claim 2, Yokogawa in view of Yokogawa-6280 teaches the image sensor of claim 1, wherein the plurality of conductive patterns have at least one of a line shape or a lattice shape (Yokogawa: Figs. 2-10 and paragraphs [0119]-[0141] and Yokogawa: Figs. 3-16 and paragraphs [0068]-[0078], [0082]-[0090]).  
	Regarding claim 6, Yokogawa in view of Yokogawa-6280 teaches the image sensor of claim 1, wherein the plurality of conductive patterns are directly on the second surface of the semiconductor substrate (Yokogawa: Figs. 2-10 and paragraphs [0119]-[0141]).  
	Regarding claim 11, Yokogawa in view of Yokogawa-6280 teaches the image sensor of claim 1, wherein the conductive patterns may include at least one of a metal material, a metal silicide material, or a transparent conductive material (Yokogawa: Figs. 2-10 and paragraphs [0119], [0122], and Yokogawa-6280: paragraphs [0068], [0071]).
	Regarding claim 12, Yokogawa in view of Yokogawa-6280 teaches the image sensor of claim 1, further comprising: an optical insulating layer 507 between the microlens and the semiconductor 
	Regarding claim 15, Yokogawa discloses an image sensor comprising: a semiconductor substrate including a plurality of pixel regions 110/506A-506C, each of the plurality of pixel regions including at least one respective photodiode 504; a plurality of microlenses 501 on the semiconductor substrate, each of the plurality of pixel regions including a respective microlens among the plurality of microlenses; and a plurality of conductive patterns 502 in contact with the semiconductor substrate, each respective conductive pattern among the plurality of conductive patterns being between the at least one respective photodiode and the respective microlens (Yokogawa: Fig. 5 and paragraphs [0117]-[0128]).  
	Yokogawa does not specifically show a plurality of conductive patterns directly in contact with the semiconductor substrate.
	However, in the same field of endeavor, Yokogawa-6280 shows an image sensor comprising: a plurality of conductive patterns 41L directly in contact with the semiconductor substrate 22 (Yokogawa-6280: Figs. 3-16 and paragraphs [0068]-[0078], [0082]-[0090]) which permits a technique of selectively extracting only an electromagnetic component at a specified wavelength to be realized by a chemically stable, low-cost, lower-profile structure (Yokogawa-6280: paragraph [0002]).
	Therefore, it would have been obvious to one of ordinary skill in the art to have a plurality of conductive patterns directly in contact with the 
	Regarding claim 16, Yokogawa does not show a top view of his solid-state image sensor, but Yokogawa inherently discloses the respective microlens not overlapping at least a portion of the respective conductive pattern, since microlenses 501 are round and the image sensor is a two-dimensional pixel array, therefore in the two-dimensional pixel array the microlenses positioned next to each other in rows and columns would leave non-overlapping areas of the conductive patterns; where the four adjacent microlenses join, the middle portion between the microlenses do not overlap the respective conductive pattern (Yokogawa: Fig. 5 and paragraphs [0037], [0112]).  
	Regarding claim 19, Yokogawa discloses an imaging device comprising: a light source configured to output an optical signal within a determined wavelength band; and an image sensor configured to generate a pixel signal in response to receiving the optical signal reflected by an object, the image sensor including, a semiconductor substrate including a plurality of pixel regions, each of the plurality of pixel regions including at least one respective photodiode, a plurality of microlenses 501 on a surface of the semiconductor substrate on which the optical signal reflected by the object is incident, and a plurality of conductive patterns 502 on the surface of the semiconductor substrate and in contact with the 
	Yokogawa does not specifically show a plurality of conductive patterns directly in contact with the semiconductor substrate.
	However, in the same field of endeavor, Yokogawa-6280 shows an image sensor comprising: a plurality of conductive patterns 41L directly in contact with the semiconductor substrate 22 (Yokogawa-6280: Figs. 3-16 and paragraphs [0068]-[0078], [0082]-[0090]) which permits a technique of selectively extracting only an electromagnetic component at a specified wavelength to be realized by a chemically stable, low-cost, lower-profile structure (Yokogawa-6280: paragraph [0002]).
	Therefore, it would have been obvious to one of ordinary skill in the art to have a plurality of conductive patterns directly in contact with the semiconductor substrate, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
	Regarding claim 20, Yokogawa in view of Yokogawa-6280 teaches the imaging device of claim 19, wherein the determined wavelength band is a short-wavelength infrared (SWIR) band (Yokogawa: Figs. 5, 15 and paragraphs [0003]-[0010], [0203]-[0216]).  

Response to Arguments 
Applicant’s arguments with respect to claims 1-2, 6, 11-12, 15-16 and 19-20 have been fully considered, but are found to be moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 20, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813